IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

GABRIEL VAVAGES, SR., Civil No. 3:19-cv-1795
Petitioner . (Judge Mariani)
V.
UNITED STATES OF AMERICA,
Respondent
MEMORANDUM

I. Background

On September 30, 2019, Petitioner Gabriel Vavages (“Vavages’), filed a petition for
writ of habeas corpus pursuant to 28 U.S.C. § 2241, challenging his sentence computation.
(Doc. 1). Vavages claims the Bureau of Prisons (“BOP”) miscalculated his sentence by
failing to include good conduct time, which caused him to be detained beyond the length of
his sentence. (/d.). At the time his petition was filed, Vavages was confined at the United
States Penitentiary, Canaan, Pennsylvania. (Id.). For relief, Vavages requests immediate
release from custody. (/d. at p. 2).

On November 14, 2019, Respondent filed a suggestion of mootness stating that
Vavages was released from the custody of the BOP on November 5, 2019. (Doc. 9). Thus,
Respondent asserts that no further relief is available to Vavages and the habeas petition

should be dismissed as moot. (/d.). For the reasons set forth below, the Court will dismiss

 

 
the petition as moot.
ll. | Discussion

Federal habeas review under § 2241 “allows a federal prisoner to challenge the
‘execution’ of his sentence.” Woodall v. Federal Bureau of Prisons, 432 F.3d 235, 241-43
(3d Cir. 2005). Habeas corpus review is available “where the deprivation of rights is such
that it necessarily impacts the fact or length of detention.” Leamer v. Fauver, 288 F.3d 532,
540 (3d Cir. 2002). Generally, a petition for habeas corpus relief becomes moot when a
prisoner is released from custody before the court has addressed the merits of the petition.
Lane v. Williams, 455 U.S. 624, 102 S.Ct. 1322, 71 L.Ed.2d 508 (1982); Scott v. Holt, 297
F. App’x 154 (3d Cir. 2008) (non-precedential).

In this situation, the relevant inquiry is whether the case still presents a case or
controversy under Article lll, § 2 of the United States Constitution. Spencer v. Kemna, 523
U.S. 1, 7, 118 S.Ct. 978, 983, 140 L.Ed.2d 43 (1998); Rendell v. Rumsfeld, 484 F.3d 236,
240-42 (3d Cir. 2007). This means that, throughout the litigation, an actual controversy,
possible of redress by a favorable judicial decision, must exist. United States v. Kissinger,
309 F.3d 179, 180 (3d Cir. 2002). The crucial issue is “some concrete and continuing injury
other than the now-ended incarceration or parole.” Spencer, 523 U.S. at 7, 118 S.Ct. at
983. Collateral consequences are presumed to exist when a habeas petitioner challenges

his underlying criminal conviction. Spencer, 523 U.S. at 7-8, 118 S.Ct. at 983. By contrast,
challenges to the execution of a sentence that has already been served will not be
presumed. Spencer, 523 U.S. at 12-14, 118 S.Ct. at 985.

Respondent has filed a suggestion of mootness, citing Vavages’ November 5, 2019
release from custody. (Doc. 9, Suggestion of Mootness; see also BOP Inmate Locator’).
Once Vavages served his term of imprisonment, and was released upon its completion, his
good time credits ceased to have any effect “either to shorten the period of supervision or to
shorten the period of imprisonment which the offender may be required to serve for violation
of parole or mandatory release.” 28 C.F.R. § 2.35(b); see also 28 C.F.R. § 523.2(c). Under
these circumstances, Vavages cannot demonstrate any continuing collateral consequences
or injury because his release eliminates the Court's ability to grant him any relief. See
Burkey v. Marberry, 556 F.3d 142, 147 (3d Cir. 2009) (once a petitioner has been released
from custody, “some continuing injury, also referred to as a collateral consequence, must
exist for the action to continue’); see also Scott, 297 F. App’x at 156 (“Because |the
petitioner] has served his complete term of imprisonment, [he] cannot show some concrete
and continuing injury from the loss of good time credits.”). As no live controversy remains,
the Court will dismiss Vavages’ habeas petition as moot. See Scott v. Schuylkill FCI, 298 F.

App’x 202 (3d Cir. 2008) (non-precedential).

 

1 Upon entering Petitioner's identification number, 02734-196, into the BOP Online Inmate
Locator System, his status was returned as “released” on November 5, 2019. See
https://www.bop.gov/inmateloc/#

 

 

 
A separate Order shall issue.

 
    

LLM: Mb
Robert DB. Mavani
United States District Judge

Date: November , 2019
